Citation Nr: 1418107	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-14 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a left ankle injury.  

2.  Entitlement to service connection for a right ankle disability, including as secondary to a left ankle disability.  

3.  Entitlement to an increased rating in excess of 30 percent for bronchial asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1977 to July 1980.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2011, a travel board hearing was held before the undersigned in Pittsburgh, Pennsylvania.  A transcript of the hearing is associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran is claiming service connection for left and right ankle disabilities as well as an increased rating for service-connected bronchial asthma.  Review of the Veteran's service treatment records (STRs) shows that the Veteran was treated for an injury of the left lower extremity (the left shin) in June 1978 and for a right foot injury in February 1980.  During the Board hearing in September 2011, the Veteran testified that he had actually injured his left ankle in February 1980 and that his current right ankle disability is caused or aggravated by the left ankle disability.  He stated that he had received treatment at private facilities, including St. Francis Hospital and Devine Providence Hospital, in the years soon after service, and that he had been examined in connection with his employment with the United States Postal Service USPS).  As he had not reported this treatment prior to the hearing, attempts to locate these records have not been made by VA.  It is further noted that the Veteran has reported that he was recently awarded disability benefits from the Social Security Administration (SSA), but that records of that disability determination have not been associated with the claims folder.  The Veteran was afforded 60 days from the date of the hearing to submit evidence in support of his appeal, but no evidence was received.  Finally, it is noted that the Veteran has not been afforded a VA examination to ascertain whether any current disability may be related to the complaints in the Veteran's STRs.  After considering the record, the Board finds that a medical examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (Setting forth the criteria under which VA is required to obtain an examination.)  

Regarding the Veteran's bronchial asthma evaluation, it is noted that the Veteran was last afforded an examination of the respiratory system in June 2008 and that during the Board hearing in September 2011, he stated that his disability had worsened since that evaluation.  In addition, he testified that he has been receiving treatment for his asthma at the University of Pittsburgh and, as noted, he is now in receipt of SSA disability benefits.  These records may be of significant probative value in this case.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide as complete a list as possible of all providers of medical care from whom he received treatment for his left and right ankle disabilities since his discharge from service.  After obtaining any necessary consent, the RO/AMC should contact the providers listed by the Veteran and request copies, for association with the claims folder, of any and all records of treatment that the Veteran received since his discharge from service.  Regardless of the Veteran's response, the RO/AMC should take customary measures to contact the medical care providers (St. Francis Hospital, Devine Providence Hospital, and University of Pittsburgh) from whom the Veteran testified he had received treatment.  

2.  The RO/AMC should contact SSA and the USPS and request copies, for association with the claims folder, of any and all examination reports and records utilized in the Veteran's disability determination.  

3.  Following completion of the above, the RO/AMC should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of his left and right ankle disorders.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (a probability of 50 percent or more) that a current disability of either ankle is of service onset or otherwise related thereto.  In addition, if it is determined that it is at least as likely as not that the left ankle disability is related to service, an opinion should be rendered whether it is at least as likely as not that any right ankle disorder is caused by, or aggravated by, a left ankle disability.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

4.  Following completion of the development requested in paragraphs 1-2, above, the RO/AMC should arrange for the Veteran to undergo a medical examination to ascertain the current nature and extent of his bronchial asthma.  X-rays and/or other diagnostic studies, including pulmonary function testing should be performed, as deemed appropriate by the examiner.  The examiner must provide a thorough description of the appellant's service-connected respiratory disorder and render objective clinical findings concerning the severity of the disability.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

5.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

